Mr. Justice Phillips delivered the opinion of the court: The Central Illinois Public Service Company, a corporation, under the laws of Illinois, prosecutes this claim for a recovery of $175.00 alleged to be due it for services performed by it for the State. The facts, as disclosed -by the evidence, show that during the months of October and November, 1918, claimant switched certain cars from the Illinois Central R. R. track at Anna, Illinois, to the Anna State Hospital, in accordance witli a written contract with the State, which contract is on file in evidence in this cause, and that the claimant’s total claim for said service is $175.00. The funds of the Anna hospital for such purposes were exhausted and no funds were available to pay same, nor for any bills of like character prior to 1921. C. H. Anderson has O.K.’d the bill and the Attorney General recommends its allowance as claimed. The evidence sustains the claim and claimant is accordingly awarded the said sum of $175.00.